Detailed Action

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Invention I and Species I in the reply filed on 01/22/2021 is acknowledged.

Claim 11-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention and/or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/22/2021.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 and 4-8 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Wu et. Al. (US 9153535 B1 newly cited hereinafter Wu).

Regarding claim 1, Wu teaches in Figs. 1H-1M and 2H-2L with associated text a method of forming patterns for a semiconductor device, the method comprising: 
forming spacers (40, 42 and 44) (column 6, lines 38-41) spaced apart from each other on a target layer 11 (Figs. 1I and 2I), wherein the spacers comprise: 
a first spacer 44 extending in a first direction D1 (Fig. 2I); 
a second spacer 40 comprising first line portions that are parallel to the first spacer and are spaced apart from each other in the first direction and a first bending portion that is connected to the first line portions and protrudes from the first line portions in a second direction D2 (see 1st fig. below); and 
a third spacer 42 surrounding the circumference of a closed area (portion filled by 36 or 34b or 34a) between the first line portions (see 1st fig. below); and 
etching portions of the target layer, which are opened by the spacers (Figs. 1L and 2L column 7, lines 28-37).  


    PNG
    media_image1.png
    925
    500
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    942
    500
    media_image2.png
    Greyscale


Regarding claim 2, Wu teaches in Figs. 1H-1M and 2H-2L with associated text the target layer comprises an insulating layer and a mask layer on the insulating layer, wherein etching portions of the target layer comprises: forming mask patterns by etching portions of the mask layer opened by the spacers; and etching portions of the insulating layer opened by the mask patterns.  

Regarding claim 4, Wu teaches in Figs. 1H-1M and 2H-2L with associated text forming spacers comprises: forming auxiliary patterns 36 on the target layer (Figs. 1H and 2H); 
forming the spacers on sidewalls of the auxiliary patterns (Figs. 1I and 2I column 6, lines 38-43); and 
removing the auxiliary patterns between the spacers (Figs. 1J and 2J, column 6, lines 34-35). 
 
Regarding claim 5, Wu teaches in Figs. 1H-1M and 2H-2L with associated text the auxiliary patterns comprise a first auxiliary pattern and a second auxiliary pattern (see 2nd fig. above) spaced apart from the first auxiliary pattern in the second direction (see 2nd fig. above), wherein a first trench is disposed between the first auxiliary pattern and the second auxiliary pattern, wherein the first trench comprises first portions that extend in the first direction and are spaced apart from each other in the first direction and a second portion that protrudes in the second direction from the first portions and is bent (see 2nd fig. above), wherein the auxiliary patterns are formed such that the first auxiliary pattern surrounds a box area (34a) disposed between the first portions of the first trench, and the second auxiliary pattern is penetrated by second trenches spaced apart from each other in the first direction with the second portion of the first trench interposed therebetween (see 2nd fig. above).  

Regarding claim 6, Wu teaches in Figs. 1H-1M and 2H-2L with associated text the auxiliary patterns further comprise a third auxiliary pattern and a fourth auxiliary pattern, wherein the auxiliary patterns are formed such that the first auxiliary pattern is spaced apart from the third auxiliary pattern in the second direction (see 2nd fig. above), the fourth auxiliary pattern is spaced apart from the second auxiliary pattern in the second direction (see 2nd fig. above), a third trench extending in the first direction is disposed between the first auxiliary pattern and the third auxiliary pattern, and a fourth trench extending in nd fig. above).  

Regarding claim 7, Wu teaches in Figs. 1H-1M and 2H-2L with associated text the auxiliary patterns are removed, the first spacer is formed on a first sidewall (sidewall facing right Fig. 2I) of the first auxiliary pattern, which faces the third trench (Fig. 2I), the second spacer is formed on a second sidewall (sidewall facing upper second and first trench see figure below) of the first auxiliary pattern, which faces the first trench (Fig. 2I), and the third spacer is formed on a sidewall of the box area (Fig. 2I).  

Regarding claim 8, Wu teaches in Figs. 1H-1M and 2H-2L with associated text forming spacers further comprises forming a fourth spacer on a third sidewall of the second auxiliary pattern, which faces the first trench (see 1st fig. above), forming fifth spacers spaced apart from each other on sidewalls of the second trenches, and forming a sixth spacer on a fourth sidewall of the second auxiliary pattern, which faces the fourth trench, wherein the fourth spacer comprises second line portions parallel to the first line portions and a second bending portion (corners) that is connected the second line portions and is parallel to the first bending portion, and wherein the sixth spacer is parallel to the first spacer (see 1st fig. above).  

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Kodama et. Al. (US 20140131879 A1 newly cited hereinafter Kodama).

Regarding claim 1, Kodama teaches in Figs. 1H-1M and 2H-2L with associated text a method of forming patterns for a semiconductor device, the method comprising: 
forming spacers 37 (paragraph [0203]) spaced apart from each other on a target layer 32 (Figs. 5E and 12, paragraph [0204]), wherein the spacers comprise: 
a first spacer extending in a first direction (vertical direction see figure below); 
a second spacer comprising first line portions that are parallel to the first spacer and are spaced apart from each other in the first direction and a first bending portion that is connected to 
a third spacer surrounding the circumference of a closed area (U shaped portion) between the first line portions (see figure below); and 
etching portions of the target layer, which are opened by the spacers (paragraph [0204] and [0231], Fig. 5E).   

    PNG
    media_image3.png
    604
    490
    media_image3.png
    Greyscale


Regarding claim 4, Kodama teaches wherein forming spacers comprises: forming auxiliary patterns 36 on the target layer (Fig. 10); 
forming the spacers on sidewalls of the auxiliary patterns (Fig. 11); and 
removing the auxiliary patterns between the spacers (Fig. 12). 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kodama and further in view of Yen et. Al. (US 20160181110 A1 newly cited hereinafter Yen).

Regarding claim 2, Kodama teaches the method of claim 1, wherein the target layer comprises an insulating layer. 
Kodama does not specify the target layer comprises a mask layer on the insulating layer, wherein etching portions of the target layer comprises: forming mask patterns by etching portions of the mask layer opened by the spacers; and etching portions of the insulating layer opened by the mask patterns.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the target layer and etching method of Yen in the method of Kodama because according to Yen such a hard mask layer 506 can then be used to selectively process the underlying substrate 502 and/or material layers (e.g., layer 504). The patterned hard mask layer 506 may be used in conjunction with any etching process, deposition process, implantation process, epitaxy process, and/or any other fabrication process (paragraph [0066]) and so would be suitable for etching the insulating layer in the method of Kodama.

Regarding claim 3, Kodama filling etched areas of the insulating layer with conductive patterns (40 of Kodama Fig. 5F, paragraph [0212]).  
 
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wu as applied to claim 8.

	Regarding claim 9, Wu teaches the method of claim 8.
	Wu does not specify before etching the target layer, forming pad mask patterns that respectively block spaces between the fifth spacers and the second bending portion however Wu does teach before etching the target layer, selectively removing portions of the first second and third spacers and leaving spaces between the fifth spacers and the second bending portion (Fig. 1K, column 7 ,lines 2-5) and 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a pad mask for the spacer removal step of Wu because according to a mask for serves for transferring a pattern to a lower layer (column 4, lines 23-25) and so would be suitable for the removal step furthermore using such masks for removing such structure was very well known to those of ordinary skill in the art before the effective filing date of the claimed invention.

	Regarding claim 10, Wu teaches in the target layer is etched such that opening areas of the target layer, which are not blocked by the pad mask patterns and the spacers, are removed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/AARON J GRAY/Examiner, Art Unit 2897